DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This action is in response to applicant’s amendment received on December 18th 2020.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bacques et al. (US 4,147,271; “Bacques”) in view of Nagasawa et al (US 5,241,250; “Nagasawa”).
Regarding claim 21, Meyers discloses a machine (Figs. 8, 10, 12) for forming a container (C1) from a blank of sheet material (F1; col. 6 ll. 50-54), said machine (Figs. 8, 10, 12) comprising:
a frame (50, 58, 63);
a mandrel assembly (23, 42, 60, 61) mounted to the frame (11), the mandrel assembly (23, 42, 60, 61) comprising:
23) having an external shape complimentary to an internal shape of at least a portion of the container (C1; col. 5 ll. 61-64; Figs. 8, 10, 12);
a lift assembly (42) operatively coupled to at a least first drive (57; col. 7 ll. 38-39) wherein the lift assembly (42) lifts the blank (F1) towards the mandrel (23; col. 6 ll. 45-49; Fig. 7);
a folding arm (60) coupled to the lift assembly (col. 7 ll. 29 explicitly discloses the lift assembly (42, 57) being carried by the frame (50), Col. 7 ll. 34-36 discloses the folding arm (60) connected to the frame (50). Therefore, the folding arm and the lift assembly are coupled via the frame (50)) and operatively coupled to a second drive (62; col. 7 ll. 34-37), the lift assembly (42) configured to move the folding arm relative to the mandrel (23) to engage and align a first portion (5; Fig. 1) of the blank (F1) with at least a first side face (27) of the mandrel (23; col. 7 ll. 53-56; Fig. 5); and
a lateral presser arm (61) coupled to the lift assembly (col. 7 ll. 29 explicitly discloses the lift assembly (42, 57) being carried by the frame (50), Col. 7 ll. 34-36 discloses the lateral presser arm (61) connected to the frame (50). Therefore, the folding arm and the lift assembly are coupled via the frame (50)) and operatively coupled to a third drive (63; col. 7 ll. 34-37), the lateral presser arm (61) configured to rotate with respect to the lift assembly (42; Figs. 10, 12) to wrap a second portion (1; Fig. 1) of the blank (F1) and move the second portion (1; Fig. 1)  at least a second (31), opposite side face of the mandrel (31; col. 7 ll. 34-37; Fig. 5); and
Bacques fails to disclose at least one lift servomechanism, a folding arm servomechanism, a lateral presser servomechanism, a control system in communication with the at least one lift servomechanism, the folding arm servomechanism, and the lateral presser servomechanism, the control system configured to transmit a signal to each of the servomechanisms to cause the blank to be wrapped about the mandrel during operation of the machine by controlling at least one of a speed and a timing of movement of the lift assembly, the folding arm, and the lateral presser arm independently of each other.
However, Nagasawa teaches at least first servomechanism (11-13a), a second servomechanism (11-13b), third servomechanism (11-13c), a control system (16, 18a-c) in communication with the at least first lift servomechanism (11-13a), the second servomechanism (11-13b), and the third servomechanism (11-13c; Fig. 1), the control system (16, 18a-c) configured to transmit a signal to each of the servomechanisms (11-13a-c; col. 5 ll. 10-14) to cause the blank to be wrapped about the mandrel during operation of the machine by controlling at least one of a speed and a timing of movement of the lift assembly, the first servomechanism, the second servomechanism, and the third servomechanism independently of each other (col. 4 ll. 18-26).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the first, second and third drives of Bacques with the at least first servomechanism, second servomechanism and third .
5.	Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bacques et al. (US 4,147,271; “Bacques”) in view of Nagasawa et al (US 5,241,250; “Nagasawa”) as applied to claim 21, and in further view of Auckenthaler (US 4,242,949)
Regarding claim 22, Bacques in view of Nagasawa disclose a frame (50; Figs. 8, 10, 12).
Bacques in view of Nagasawa fail to disclose a blank feed mechanism mounted to the frame; and a transfer assembly mounted to the frame, the transfer assembly transfers the blank from the blank feed mechanism to the mandrel assembly.
However, Auckenthaler teaches a blank feed mechanism (1) mounted to the frame (8, via element 5, 6); and a transfer assembly (3) mounted to the frame (8, via element 5, 6), the transfer assembly (3) transfers the blank (2) from the blank feed mechanism (1) to the mandrel assembly (21; col. 2 ll. 18-20).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the frame of Bacques in view of Nagasawa by having provided the blank feed mechanism, as taught by Auckenthaler, in order to direct flat blanks towards processing.
6.	Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bacques et al. (US 4,147,271; “Bacques”) in view of Nagasawa et al (US 5,241,250; “Nagasawa”) as applied to claim 21, and in further view of Kirkland et al. (US 4,936,815; “Kirkland”).
Regarding claim 23, Bacques discloses the transfer assembly (col. 7 ll. 19-22), an adhesive applicator (51, 52, 53) positioned adjacent the transfer assembly (col. 7 ll. 19-22) to apply adhesive to the blank (F1) based on the depth of the blank (F1) and a speed of the transfer assembly (3; col. 7 ll. 22-25 discloses applying the adhesive to the flaps, which are on the border and therefore a certain depth on said blank).
Bacques fails to disclose an adhesive applicator coupled in communication with the control system, the control system controls the adhesive applicator to apply adhesive to the blank based on the depth of the blank and a speed of the transfer assembly.
However. Nagasawa teaches a fourth servomotor (11-13e) coupled in communication with the control system (16a, 18e), the control system (16a, 18a-n) controls the servomotor (11-13e).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the adhesive applicator of Bacques by having provided the fourth servomotor, as taught by Nagasawa, in order to provide efficient and accurate control of the adhesive applicator.
Bacques in view of Nagasawa fail to disclose at least one sensor positioned adjacent the transfer assembly, the at least one sensor outputs a signal to the control system indicating a depth of the blank.
However, Kirkland teaches at least one sensor outputs a signal to the control system indicating a depth of the blank (col. 12 ll. 11-22 discloses the sensor determining how far in the blank has entered the receiving station. The blank will be inserted a certain depth in order to be deemed suitable for processing).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the transfer assembly of Bacques in view of Nagasawa by having provided the sensor, as taught by Kirkland, in order to indicate whether the blank received in the transfer station is of the proper length and positioned to be accommodated by the mandrel.
7.	Claims 26 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bacques et al. (US 4,147,271; “Bacques”) in view of Nagasawa et al (US 5,241,250; “Nagasawa”) as applied to claim 21, and in further view of Greever (US 6,358,191).
Regarding claim 26, Bacques in view of Nagasawa disclose the control system.
Bacques in view of Nagasawa fail to disclose the control system stores a plurality of container forming protocols, each protocol comprising computer instructions for forming at least one of different size containers, different types of containers, and different output of containers.
However, Greever teaches the control system (100) stores a plurality of container forming protocols (col. 3 ll. 2-4, col. 7 ll. 18-24), each protocol comprising computer instructions for forming at least one of different size containers, different types of containers, and different output of containers (col. 7 ll. 18-24).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the control system of Bacques in 
Regarding claim 27, Bacques in view of Nagasawa disclose the at least one lift servomechanism, the folding arm servomechanism, and the lateral presser servomechanism to independently control movement of the lift assembly, the folding arm, and the lateral presser arm.
Bacques in view of Nagasawa fail to teach each protocol comprises computer instructions for controlling the at least one lift servomechanism, the folding arm servomechanism, and the lateral presser servomechanism to independently control movement of the lift assembly, the folding arm, and the lateral presser arm.
However, Greever teaches each protocol comprising computer instructions (col. 3 ll. 2-4, col. 7 ll. 18-24).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the at least one lift servomechanism, the folding arm servomechanism, and the lateral presser servomechanism to independently control movement of the lift assembly, the folding arm, and the lateral presser arm of Bacques in view of Nagasawa by having provided the protocols, as taught by Greever, in order to form containers of various sizes through the controlling and adjusting of the servomechanisms.
8.	Claims 28-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bacques et al. (US 4,147,271; “Bacques”) in view of Nagasawa et al (US 5,241,250; “Nagasawa”) as applied to claim 21, and in further view of Smith et al.  (US 2008/0099541; “Smith”).
Regarding claim 28, Bacques in view of Nagasawa disclose the mandrel (21).
Bacques in view of Nagasawa fail to disclose an ejection plate (852) that extends from the mandrel (722) toward an output section of the machine (700; Fig. 16), a bottom wall (650) of the container (600) formed against the ejection plate (852; para. [0077]), and the ejection plate (852) applies a force to the bottom wall (650) of the container (600) to eject the container (600) from the mandrel (722; para. [0077]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the mandrel of Bacques in view of Nagasawa by having provided the ejection plate, as taught by Smith, in order to eject the container from the mandrel (para. [0077]).
Regarding claim 29, Bacques in view of Nagasawa discloses a machine for forming a container (Figs. 8, 10, 12).
Bacques in view of Nagasawa fail to disclose a bottom folding assembly comprising at least one bottom folding arm operatively coupled to a bottom folding servomechanism.
However, Smith teaches a bottom folding assembly (734, 776) comprising at least one bottom folding arm (776) operatively coupled to a bottom folding servomechanism (778; para. [0073]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the machine of Bacques in view of Nagasawa by having provided the bottom folding assembly, as taught by Smith, in order to form the bottom of the container.
Regarding claim 30, Bacques in view of Nagasawa discloses the control system further transmits a signal to a fifth servomechanism to independently control at least one of a speed and a timing of movement of the fifth servomechanism.
Bacques in view of Nagasawa fail to disclose forming a bottom wall of the container with a bottom folding servomechanism.
However, Smith teaches forming a bottom wall of the container with a bottom folding servomechanism.
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the fifth servomechanism of Auckenthaler in view of Nagasawa by having provided the bottom folding assembly, as taught by Smith, in order to form the bottom of the container.
Allowable Subject Matter
9.	Claims 24, 25, 32 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 24, the most relevant prior art is Auckenthaler (US 4,242,949). 
Auckenthaler fails to disclose a pusher arm mechanism operatively coupled to a pusher arm servomechanism, the pusher arm mechanism controls movement of the pusher arm mechanism to detect a leading edge of the blank and position the blank under the mandrel based on the position of the leading edge.
Auckenthaler teaches a pusher arm (6) that pushes the trail edge of the blank.
Regarding claim 32, the most relevant prior art is Bacques et al. (US 4,147,271; “Bacques”).
Bacques discloses wherein the first portion (5; Fig. 1) of the blank (F1) includes a first end panel (8) and the second portion (1; Fig. 1) of the blank (F1) includes a second end panel (16).
Bacques fails to disclose wherein the lateral presser arm (61) is configured to contact the second end panel to move the second end panel into alignment with the second side face.
Regarding claim 33, the most relevant prior art is Bacques et al. (US 4,147,271; “Bacques”).
Bacques fails to disclose the lateral presser arm (61) is further configured to engage a third portion (7) of the blank (F1).
10.	Claim 31 is allowed.
Regarding claim 31, the most relevant prior art is Auckenthaler (US 4,242,949). 
Auckenthaler fails to disclose a pusher arm mechanism operatively coupled to a pusher arm servomechanism, the pusher arm mechanism controls movement of the pusher arm mechanism to detect a leading edge of the blank and position the blank under the mandrel based on the position of the leading edge.
Auckenthaler teaches a pusher arm (6) that pushes the trail edge of the blank.



Response to Arguments
11.	Applicant’s arguments rely on newly amended claim language which is deemed to be read on by the new reference of Bacques as detailed in the action above.
Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI, can be reached on (571)272-4458. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/EYAMINDAE C JALLOW/         Examiner, Art Unit 3731           

/ANDREW M TECCO/Primary Examiner, Art Unit 3731